DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, seepage 6-7, filed on 5/26/2022, with respect to 35 U.S.C. 103(a) rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claim 1 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-3 and 6 directed to invention 2 and 4 non-elected without traverse.  Accordingly, claims 2-3 and 6 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 2-3 and 6.

Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claim 1:
The present invention describes a communication system comprising: a user equipment that includes a multi-element antenna; and a base station configured to be connected to the user equipment to perform radio communication with the user equipment, wherein the user equipment performs radio communication with a two-stage beamforming method by using the multi-element antenna to simultaneously transmit a plurality of beams at each stage, wherein a first stage includes a first beam directed to the base station and at least one second beam directed to another base station and having directivity different from directivity of the first beam, and the user equipment transmits information for identifying an attribute of each first-stage beam to the base station.  The closest prior art, Kakishima et al. (US 2017/0104517 A1) discloses a similar system but fails to disclose the user equipment performs radio communication with a two-stage beamforming method by using the multi-element antenna to simultaneously transmit a plurality of beams at each stage, wherein a first stage includes a first beam directed to the base station and at least one second beam directed to another base station and having directivity different from directivity of the first beam.  These distinct feature have been added to independent claim 1, thus rendering claim 1 allowable.
(2) Regarding claim 4:
The present invention describes a communication system comprising a user equipment; and a base station configured to be connected to the user equipment to perform radio communication with the user equipment, wherein the user equipment performs radio communication with a two-stage beamforming method by using a multi-element antenna, and when the user equipment communicates with a first base station while not communicating with a second base station, the user equipment forms, as first-stage beams, a first beam having a main beam directed to the first base station and a null directed to the second base station, and at least one second beam having a null directed to the second base station and having directivity different from directivity of the first beam. The closest prior art, Kakishima et al. (US 2017/0104517 A1) discloses a similar system but fails to disclose the user equipment communicates with a first base station while not communicating with a second base station, the user equipment forms, as first-stage beams, a first beam having a main beam directed to the first base station and a null directed to the second base station, and at least one second beam having a null directed to the second base station and having directivity different from directivity of the first beam.  These distinct feature have been added to independent claim 4, thus rendering claim 4 allowable.
(3) Regarding claim 5:
The present invention describes a communication system comprising: a user equipment; and a base station configured to be connected to the user equipment to perform radio communication with the user equipment, wherein the user equipment performs radio communication with a two-stage beamforming method by using a multi-element antenna, and when the user equipment communicates with a first base station while not communicating with a second base station, the user equipment designs at least one beam having a main beam directed to a direction of a multipath of the first base station and having a null directed to the second base station by adjusting a configuration number of the multipath, and forms the designed beam as a first-stage beam. The closest prior art, Kakishima et al. (US 2017/0104517 A1) discloses a similar system but fails to disclose the user equipment performs radio communication with a two-stage beamforming method by using a multi-element antenna, and when the user equipment communicates with a first base station while not communicating with a second base station, the user equipment designs at least one beam having a main beam directed to a direction of a multipath of the first base station and having a null directed to the second base station by adjusting a configuration number of the multipath, and forms the designed beam as a first-stage beam.  These distinct feature have been added to independent claim 5, thus rendering claim 5 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/10/2022